

	

		II

		109th CONGRESS

		1st Session

		S. 154

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Mr. Johnson introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To grant a Federal charter to the National American

		  Indian Veterans, Incorporated.

	

	

		

			1.

			Recognition as corporation and grant of Federal charter for

			 national American Indian veterans, incorporated

			

				(a)

				In general

				Part B of subtitle II of title 36, United States Code, is amended

			 by inserting after chapter 1503 the following new chapter:

				

					

						1504

						National American Indian veterans, incorporated

						

							Sec.

							150401. Organization.

							150402. Purposes.

							150403. Membership.

							150404. Board of directors.

							150405. Officers.

							150406. Nondiscrimination.

							150407. Powers.

							150408. Exclusive right to name, seals,

				  emblems, and badges.

							150409. Restrictions.

							150410. Duty to maintain tax-exempt

				  status.

							150411. Records and

				  inspection.

							150412. Service of process.

							150413. Liability for acts of officers

				  and agents.

							150414. Failure to comply with

				  requirements.

							150415. Annual report.

						

						

							150401.

							Organization

							The National American Indian

				Veterans, Incorporated, a nonprofit corporation organized in the United States

				(in this chapter referred to as the corporation), is a federally

				chartered corporation.

						

							150402.

							Purposes

							The purposes of the

				corporation are those stated in its articles of incorporation, constitution,

				and bylaws, and include a commitment—

							

								(1)

								to uphold and defend the Constitution of the United States

				while respecting the sovereignty of the American Indian, Alaska Native, and

				Native Hawaiian Nations;

							

								(2)

								to unite under one body all American Indian, Alaska Native, and

				Native Hawaiian veterans who served in the Armed Forces of the United

				States;

							

								(3)

								to be an advocate on behalf of all American Indian, Alaska

				Native, and Native Hawaiian veterans without regard to whether they served

				during times of peace, conflict, or war;

							

								(4)

								to promote social welfare (including educational, economic,

				social, physical, cultural values, and traditional healing) in the United

				States by encouraging the growth and development, readjustment, self-respect,

				self-confidence, contributions, and self-identity of American Indian

				veterans;

							

								(5)

								to serve as an advocate for the needs of American Indian,

				Alaska Native, and Native Hawaiian veterans, their families, or survivors in

				their dealings with all Federal and State government agencies;

							

								(6)

								to promote, support, and utilize research, on a nonpartisan

				basis, pertaining to the relationship between the American Indian, Alaska

				Native, and Native Hawaiian veterans and American society; and

							

								(7)

								to provide technical assistance to the 12 regional areas

				without veterans committees or organizations and programs by—

								

									(A)

									providing outreach service to those Tribes in need; and

								

									(B)

									training and educating Tribal Veterans Service Officers for

				those Tribes in need.

								

							150403.

							Membership

							Subject to section 150406 of

				this title, eligibility for membership in the corporation, and the rights and

				privileges of members, shall be as provided in the constitution and by-laws of

				the corporation.

						

							150404.

							Board of directors

							Subject to section 150406 of

				this title, the board of directors of the corporation, and the responsibilities

				of the board, shall be as provided in the constitution and bylaws of the

				corporation and in conformity with the laws under which the corporation is

				incorporated.

						

							150405.

							Officers

							Subject to section 150406 of

				this title, the officers of the corporation, and the election of such officers,

				shall be as provided in the constitution and bylaws of the corporation and in

				conformity with the laws of the jurisdiction under which the corporation is

				incorporated.

						

							150406.

							Nondiscrimination

							In establishing the

				conditions of membership in the corporation, and in determining the

				requirements for serving on the board of directors or as an officer of the

				corporation, the corporation may not discriminate on the basis of race, color,

				religion, sex, national origin, handicap, or age.

						

							150407.

							Powers

							The corporation shall have

				only those powers granted the corporation through its articles of incorporation

				and its constitution and bylaws which shall conform to the laws of the

				jurisdiction under which the corporation is incorporated.

						

							150408.

							Exclusive right to name, seals, emblems, and badges

							

								(a)

								In general

								The corporation shall have the sole and exclusive right to use

				the names National American Indian Veterans, Incorporated and

				National American Indian Veterans, and such seals, emblems, and

				badges as the corporation may lawfully adopt.

							

								(b)

								Construction

								Nothing in this section shall be construed to interfere or

				conflict with established or vested rights.

							

							150409.

							Restrictions

							

								(a)

								Stock and dividends

								The corporation shall have no power to issue any shares of

				stock nor to declare or pay any dividends.

							

								(b)

								Distribution of income or assets

								(1)

									No part of the income or assets of the corporation shall inure

				to any person who is a member, officer, or director of the corporation or be

				distributed to any such person during the life of the charter granted by this

				chapter.

								

									(2)

									Nothing in this subsection shall be construed to prevent the

				payment of reasonable compensation to the officers of the corporation, or

				reimbursement for actual and necessary expenses, in amounts approved by the

				board of directors.

								

								(c)

								Loans

								The corporation shall not make any loan to any officer,

				director, member, or employee of the corporation.

							

								(d)

								No Federal endorsement

								The corporation shall not claim congressional approval or

				Federal Government authority by virtue of the charter granted by this chapter

				for any of its activities.

							

							150410.

							Duty to maintain tax-exempt status

							The corporation shall

				maintain its status as an organization exempt from taxation as provided in the

				Internal Revenue Code of 1986.

						

							150411.

							Records and inspection

							

								(a)

								Records

								The corporation shall keep—

								

									(1)

									correct and complete books and records of accounts;

								

									(2)

									minutes of any proceeding of the corporation involving any of

				its members, the board of directors, or any committee having authority under

				the board of directors; and

								

									(3)

									at its principal office, a record of the names and addresses of

				all members having the right to vote.

								

								(b)

								Inspection

								(1)

									All books and records of the corporation may be inspected by

				any member having the right to vote, or by any agent or attorney of such

				member, for any proper purpose, at any reasonable time.

								

									(2)

									Nothing in this section shall be construed to contravene the

				laws of the jurisdiction under which the corporation is incorporated or the

				laws of those jurisdictions within which the corporation carries on its

				activities in furtherance of its purposes within the United States and its

				territories.

								

							150412.

							Service of process

							With respect to service of

				process, the corporation shall comply with the laws of the jurisdiction under

				which the corporation is incorporated and those jurisdictions within which the

				corporation carries on its activities in furtherance of its purposes within the

				United States and its territories.

						

							150413.

							Liability for acts of officers and agents

							The corporation shall be

				liable for the acts of the officers and agents of the corporation when such

				individuals act within the scope of their authority.

						

							150414.

							Failure to comply with requirements

							If the corporation fails to

				comply with any of the restrictions or provisions of this chapter, including

				the requirement under section 150410 of this title to maintain its status as an

				organization exempt from taxation, the charter granted by this chapter shall

				expire.

						

							150415.

							Annual report

							

								(a)

								In general

								The corporation shall report annually to Congress concerning

				the activities of the corporation during the preceding fiscal year.

							

								(b)

								Submittal date

								Each annual report under this section shall be submitted at the

				same time as the report of the audit of the corporation required by section

				10101(b) of this title.

							

								(c)

								Report not public document

								No annual report under this section shall be printed as a

				public document.

							.

			

				(b)

				Clerical amendment

				The table of chapters at the beginning of subtitle II of title

			 36, United States Code, is amended by inserting after the item relating to

			 chapter 1503 the following new item:

				

					

						

							

								“1504. National American Indian

					 Veterans, Incorporated

								 150401”.

							

						

					

				

			

